FILED
                            NOT FOR PUBLICATION                              DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ZELOS FIELDS,                                    No. 11-56345

               Petitioner - Appellant,           D.C. No. 5:08-cv-00173-VAP

  v.
                                                 MEMORANDUM *
J. L. NORWOOD,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Federal prisoner Zelos Fields appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Fields’s
request for oral argument is denied.
      Fields challenges a prison disciplinary violation that resulted in the loss of

good conduct time, contending that his right to due process was violated because

he was denied staff representation at his hearing, and because he did not knowingly

or voluntarily waive his right to staff representation. We review the denial of a

section 2241 habeas petition de novo. See Tablada v. Thomas, 533 F.3d 800, 805

(9th Cir. 2008).

      The record reflects that Fields was afforded the minimal procedural

protections to which he was entitled. See Wolff v. McDonnell, 418 U.S. 539, 563-

67 (1974). Contrary to Fields’s contention, his case was not so complicated as to

entitle him to staff representation at his hearing. See id. at 570 (an inmate has a

right to assistance from a fellow inmate or staff where “the complexity of the issue

makes it unlikely that the inmate will be able to collect and present the evidence

necessary for an adequate comprehension of the case”). Therefore, we do not

reach Fields’s claim that his waiver of staff representation was unknowing and

involuntary.

      To the extent that Fields argues that he was denied his right under Wolff to

call witnesses, this contention is not supported by the record, which reflects that

Fields never made a request to call witnesses, or identified any potential witnesses.

      AFFIRMED.


                                           2                                    11-56345